Exhibit 10.2
FOUNDERS' AGREEMENT
FOUNDERS' AGREEMENT, dated as of the 28th day of July, 2014 (this "Agreement"),
among Lingerie Fighting Championships, Inc., a Nevada corporation (the
"Corporation"), Michelle C. Blanchard ("MB") and Stephen J. Ureczky ("SU"); and
together with MB, the "Shareholders" and each individually a "Shareholder").
WHEREAS, the Shareholders desire to enter into an agreement with respect to the
restrictions of the transfer of the capital stock of the Corporation and certain
other matters.
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
Section 1.1 Term. The term of this Agreement ("Term") shall commence on the date
hereof and shall continue in full force and effect until the earlier of such
time as each Shareholder holds record or beneficial title to the shares of
capital stock of the Corporation or three years after the date hereof.
Section 1.2 Issuance of Shares. The Corporation is willing to issue to each of
MB and SU 750,000 shares of common stock (the "Shares") on the terms and
conditions provided for in this Agreement.
Section 2.1 Transfer Restrictions: Permitted Transferees.
(a)          Except as provided in Section 2.2 below, a Shareholder shall not,
directly or indirectly, sell, exchange, pledge, transfer, gift, grant an
irrevocable proxy with respect to, devise, assign or in any other way dispose
of, encumber or grant a security interest in (hereinafter referred to as
"Transfer"), any capital stock of the Corporation or any interest therein or any
certificates representing any Shares, whether now or hereafter owned, directly
or indirectly, by such Shareholder, nor, if applicable, permit the Transfer,
whether directly or indirectly, of any interest in a Shareholder, nor shall such
Shareholder attempt to do so, except as expressly permitted by this Agreement.
The Corporation shall not transfer on its books any Shares or issue any stock
certificates unless the terms and conditions hereof have been complied with. Any
purported Transfer in violation of this Agreement shall be invalid.
(b)          Notwithstanding anything contained herein to the contrary, the
prior written consent of the Corporation shall not be required for a Transfer of
all or part of a Shareholder's Shares to a Permitted Transferee, provided that,
in all cases, any Permitted Transferee that receives any Shares shall hold such
Shares subject to all of the terms and conditions of this Agreement, and shall,
as a condition of receiving such Shares, execute and deliver documentation
required by the Corporation confirming that they shall be bound by this
Agreement. A "Permitted Transferee" means (i) the parents, grandparents,
brothers, sisters, descendants (whether natural or adopted) and spouse of the
specified individual; (ii) any trust created solely for the benefit of any
individual described in clauses (i) above; (iii) any executor or administrator
for any of the individuals or their respective estates described in clauses (i)
and (ii) above; (iv) any partnership or limited liability company solely of the
individuals described in clauses (i) through (iii) above; (v) any tax exempt
corporate foundation created by any of the persons or entities described in
clauses (i) through (iv) above exclusively engaged in charitable purposes; and
(vi) any corporation or other entity all of the share capital or other equity
interests are owned solely by such individual and/or any of the individuals
described in clause (i) above.

--------------------------------------------------------------------------------

(c)          Notwithstanding anything contained herein to the contrary, any
Transfer to a Permitted Transferee shall consist solely of a transfer of the
economic interest of the Transferred Shares, but shall not under any
circumstance include a Transfer of the voting rights associated with such
Transferred Shares.
Section 2.2 Repurchase Right of the Corporation.
(a)          During the first year of the Term (i.e., at any time after the date
hereof until July 28, 2015), (a "Selling Shareholder"), in the event that the
Shareholder is no longer employed or consulting to the Corporation the
Corporation shall have the right, in its sole and absolute discretion, to
purchase all or any portion of the Shares. If the Corporation elects to purchase
all or any portion of the Shares, the purchase price for the Shares shall be the
par value per Share. If the Corporation does not elect to purchase the Shares,
the Shareholder shall have the right to Transfer the Shares.
(b)          In the event that any Shareholder is no longer employed or
consulting to the Corporation and wishes to Transfer any of its Shares to a
third party during the second year of the Term (i.e., at any time after July 28,
2015 through and including July 28, 2016), the provisions of Section 2.2(a)
shall apply to 2/3s of the Shares; the Corporation shall have the right to
purchase 500,000 of the Shares.
(c)          In the event that any Shareholder is no longer employed or
consulting to the Corporation and wishes to Transfer any of its Shares to a
third party during the third year of the Term (i.e., at any time after July 28,
2016 through and including July 28, 2017), the provisions of Section 2.2(a)
shall apply to l/3s of the Shares; the Corporation shall have the right to
purchase 250,000 of the Shares.
(d)          After the third year of the Term (i.e., after July 28, 2017), the
Shareholder shall have the right to Transfer the Shares and this Agreement shall
automatically become null and void.
(e)          Notwithstanding anything contained herein to the contrary, if the
Shareholder is no longer employed or consulting to the Corporation prior to July
28, 2017, the Shares cannot be Transferred for eighteen (18) months from the
date the Shareholder is no longer employed or acting as a consultant to the
Corporation. For purposes of clarification, the Shares shall mean the Shares not
subject to the right of the Corporation as provided herein.
Section 2.3 Legend. So long as this Agreement remains in effect, there shall be
noted conspicuously upon each stock certificate representing Shares, the
following statements:
"The shares represented by this certificate are subject to a certain Founders'
Agreement dated as of July 28, 2014, a copy of which is on file at the principal
office of the Corporation. Any sale, pledge, transfer, assignment or any other
disposition or encumbrance of the shares represented by this certificate in
violation of said Agreement shall be invalid."
 

--------------------------------------------------------------------------------

Section 2.4 Securities Law Compliance. Any Transfer of Shares shall be made in
full compliance with applicable federal and state securities law, including,
without limitation, to the extent applicable, the rules and regulations
promulgated under the Securities Act of 1933, as amended. Any Permitted
Transferee of Shares under this Agreement shall provide documentation
satisfactory to counsel to the Corporation that he is acquiring Shares for his
own account, for investment purposes only and not with a view to their resale or
distribution.
Section 2.5 Due Execution: No Conflict. Each of the Shareholders represents and
warrants, and the Corporation represents and warrants to each Shareholder, that
the execution and delivery of this Agreement by him or her and the performance
of his or her obligations hereunder are not in violation of, and do not conflict
with or constitute a default under, any of the terms and provisions of any
agreement, indenture or instrument to which he or she is bound or any law,
regulation, order, decree or judgment to which he or she is subject; and that
this Agreement constitutes the valid and binding obligation of such person,
enforceable against him or her, as the case may be, in accordance with the terms
hereof.
Section 2.6 Investment Intent. Each Shareholder represents and warrants to the
Corporation that the Shares have been acquired for his or her own account for
investment purposes only and not with a view to the distribution or resale
thereof. Each Shareholder agrees that he or she will not distribute, resell or
offer the Shares or any interest therein unless registered pursuant to the
Securities Act of 1933, as amended, and any applicable state securities laws, or
unless an exemption from registration is available thereunder.
Section 2.7 No Market. Each Shareholder is aware that there is no market for the
Shares, that it is unlikely that any such market will ever develop, and that it
may not be possible to liquidate the Shareholder's investment, and, in any
event, that there are substantial restrictions on the transferability of the
Shares under applicable federal and state securities law and the provisions of
this Agreement.
Section 3.1 Opportunities. Each Shareholder, on behalf of himself and his
respective affiliates, shall conduct the Business and all derivative and related
Businesses solely through, and for the benefit of, the Corporation. All
opportunities within the scope of the Business involving third parties shall
belong to and be carried out for the account of the Corporation. "Business"
shall mean the Lingerie Fighting Championships Inc.
Section 3.2 Confidentiality. Each Shareholder shall retain in strict confidence,
and shall not use for any purpose whatsoever, or divulge, disseminate or
disclose to any third party (other than in furtherance of the business purposes
of the Corporation or as may be required by law) all proprietary or confidential
information relating to the Corporation's business, including, without
limitation, product information, financial information, product availability,
development plans, distribution methods and channels, pricing information,
business methods, management information systems and software, customer lists,
supplier lists, leads, solicitations and contacts, know-how, show-how,
inventions, improvements, specifications, trade secrets, agreements, research
and development, business plans and marketing plans of the Corporation, whether
or not any of the foregoing are copyrightable or patentable.

--------------------------------------------------------------------------------

Section 3.3 Non-Competition. Each of the Shareholders, on behalf of himself and
his respective affiliates hereby severally warrants, covenants and agrees the
Corporation and each other Shareholder that, neither he nor his affiliates will,
during the applicable Restrictive Covenant Period (as defined below), directly
or indirectly, without the prior written consent of the Corporation, engage in
or be interested in any business which directly or indirectly is competitive
with the Business nor during such period or thereafter, shall he or his
affiliates retain or hire (on behalf of himself or any other person or entity)
any person or entity who is or was an employee, consultant or agent of the
Corporation. A party shall be deemed to be directly or indirectly interested in
a business if he shall be engaged or affiliated directly or indirectly with such
business as a stockholder, director, officer, employee, salesman, sales
representative, agent, broker, partner, individual proprietor, lender,
consultant or otherwise, but not if such interest is limited solely to the
ownership of five percent (5%) or less of the equity or debt securities of any
Corporation whose shares are listed for trading on a national securities
exchange or quoted on the National Association of Securities Dealers Automated
Quotation System. For purposes of this Agreement, the "Restrictive Covenant
Period" shall be defined as follows: In the case of all Shareholders, for so
long as such Shareholder holds any Shares of the Corporation and until he has
ceased to be a Shareholder of the Corporation and for a period of one (1) year
thereafter.
Section 3.4 Blue Penciling. If any provision of Section 3.3 shall be held to be
contrary to law or invalid or unenforceable in any respect or any jurisdiction,
or as to any one or more periods of time, areas or business activities, the
remaining provisions shall not be affected but shall remain in full force and
effect as to the other and remaining parts, and any such invalid or
unenforceable provisions shall be deemed, without further action on the part of
the parties hereto, modified, amended and limited to the extent necessary to
render the same valid and enforceable.
Section 3.5 Specific Performance. The parties recognize and acknowledge that the
Shares are closely held and the market therefor is limited and that,
accordingly, in the event of a breach or default by one or more of the parties
hereto of the terms and conditions of this Agreement, the damages to the
remaining parties to this Agreement, or any one or more of them, may be
impossible to ascertain and such parties will not have an adequate remedy at
law. In the event of any such breach or default in the performance of the terms
and provisions of this Agreement, any aggrieved party or parties shall be
entitled to institute and prosecute proceedings in any court of competent
jurisdiction, either at law or in equity, without the necessity to post a bond
or prove special damages, to enforce the specific performance of the terms and
conditions of this Agreement, to enjoin further violations of the provisions of
this Agreement and/or to obtain damages. Such remedies shall however be
cumulative and not exclusive and shall be in addition to any other remedies
which any party may have under this Agreement or at law.

--------------------------------------------------------------------------------

Section 4.1 Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and the respective successors, personal
representatives, heirs and assigns; provided, however, that none of the parties
hereto may assign any of his or its rights or obligations under this Agreement.
Section 4.2 Governing Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Nevada.
Section 4.3 References: Counsel. The headings in this Agreement are for
convenience of reference only and not for any other purpose. Each Shareholder
acknowledges and agrees that it has received or has had the opportunity to
receive independent legal counsel of its own choice and that it has been
sufficiently apprised of its rights and responsibilities with regard to the
substance of this Agreement.
Section 4.4 Further Assurances. The parties shall execute and deliver such
further instruments and documents as may be required to carry out the intended
purposes of this Agreement.
Section 4.5 Counterparts. This Agreement may be executed in counterparts and by
facsimile or other electronic means, each of which shall be an original but all
of which shall constitute a single instrument.
[REMAINDER OF PAGE INTENTIONALLY OMITTED;
SIGNATURE PAGE TO FOLLOW]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Founders'
Agreement as of the date first written above.

  LINGERIE FIGHTING CHAMPIONSHIPS, INC.          
 
By:
/s/ Shaun Donnelly       Name: Shaun Donnelly       Title: Chief Executive
Officer          

 

           
 
 
/s/ Michelle C. Blanchard       Michelle C. Blanchard                

 

           
 
 
/s/ Stephen J. Ureczky       Stephen J Ureczky                